ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action against respondent James J. Lawton, III, alleging trust account violations including commingling client funds and business account funds and client neglect and disservice in two instances; and
WHEREAS, the Director and respondent have entered into a stipulation wherein respondent waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility and unconditionally admits the allegations of the petition and wherein they jointly recommend a 6-month suspension, with the right to apply for reinstatement any time after 3 months from the date of the suspension, with his reinstatement conditioned on a minimum 6-month suspension, a reinstatement hearing provided for in Rule 18, payment of $750 in costs as provided in Rule 24(d), compliance with Rule 26, and satisfaction of the continuing legal education requirements of Rule 18(e). Further, it was agreed that respondent be required to successfully complete the professional responsibility examination within 1 year of the date of this order and that failure to do so will result in automatic suspension until successful completion of the examination and that upon any reinstatement, respondent be placed on 2 years supervised public probation conditioned, at a minimum, on his compliance with the Rules of Professional Conduct, his maintaining of office procedures to ensure prompt and competent attention to client and other legal matters entrusted to him, his maintaining trust account books and records in compliance with Rule 1.15, Rules on Professional Conduct, and Amended Opinion No. 9 of the Lawyers Professional Responsibility Board and making such books and records available to the Director upon request and providing copies of monthly trial balances and reconciliations of his trust account to the Director on a quarterly basis; and
WHEREAS, this court has independently reviewed the record and proceedings and agrees with the recommended disposition,
IT IS HEREBY ORDERED that James J. Lawton, III, is suspended for 6 months effective 14 days from the date of this order with any reinstatement subject to the conditions set out above, as agreed to by the Director and respondent. The Director is awarded $750 in costs.
BY THE COURT:
/s/ Mary Jeanne Coyne Mary Jeanne Coyne Associate Justice